RICHARDS, J.
The Buckeye Dairy Co. commenced action in the Wood Common Pleas to recover on a stock subscription; the defendants assert as reason for non-payment that by oral agreement, entered into at the time of making subscription, the Dairy Co. agreed to take over certain oral assets of another dairy organization. Evidence of this oral agreement not being admitted, defendants prosecuted error. Court of Appeals held:—
1. Evidence of a parole agreement made simultaneous with written agreement will not be admitted to vary terms of such written agreement.